Name: 2002/453/EC: Decision of the European Parliament of 25Ã April 2002 concerning discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year Ã¢  Section II Ã¢  Council, Section IV Ã¢  Court of Justice, Section V Ã¢  Court of Auditors, Section VI Ã¢  Economic and Social Committee, Section VII Ã¢  Committee of the Regions, Section VIII Ã¢  Ombudsman and concerning discharge in respect of the implementation of the general budget of the European Union for the 1996Ã to 1999 financial years, Section VI Ã¢  Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  EU finance;  budget
 Date Published: 2002-06-17

 Avis juridique important|32002B04532002/453/EC: Decision of the European Parliament of 25 April 2002 concerning discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year  Section II  Council, Section IV  Court of Justice, Section V  Court of Auditors, Section VI  Economic and Social Committee, Section VII  Committee of the Regions, Section VIII  Ombudsman and concerning discharge in respect of the implementation of the general budget of the European Union for the 1996 to 1999 financial years, Section VI  Economic and Social Committee Official Journal L 158 , 17/06/2002 P. 0066 - 0076Decision of the European Parliamentof 25 April 2002concerning discharge in respect of the implementation of the general budget of the European Union for the 2000 financial year - Section II - Council, Section IV - Court of Justice, Section V - Court of Auditors, Section VI - Economic and Social Committee, Section VII - Committee of the Regions, Section VIII - Ombudsman and concerning discharge in respect of the implementation of the general budget of the European Union for the 1996 to 1999 financial years, Section VI - Economic and Social Committee(2002/453/EC)THE EUROPEAN PARLIAMENT,- Having regard to the revenue and expenditure account and balance sheet in respect of the financial year 2000 (SEC(2001) 530 - C5-0240/2001, C5-0241/2001, C5-0242/2001, C5-0243/2001, C5-0244/2001),- Having regard to the annual report of the Court of Auditors for the financial year 2000, together with the institutions' replies (C5-0617/2001)(1),- Having regard to the Statement of Assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0617/2001),- Having regard to the Council's recommendation of 5 March 2002 (C5-0124/2002),- Having regard to Articles 272(10) and 275 of the EC Treaty,- Having regard to Article 22(2) and (3) of the Financial Regulation,- Having regard to the report of the Committee on Budgetary Control (A5-0094/2002),- Having regard to the second report of the Committee on Budgetary Control (A5-0113/2002),A. Whereas it is incumbent upon Parliament to monitor the efficient use of the European Union's budget on the basis of reports from the Court of Auditors; this evaluation should involve an assessment of the way in which taxpayers' money is spent and an appraisal of the effectiveness and impact of the Community budget in carrying out the policies and goals laid down in the Treaties and in secondary legislation;B. Whereas the concept of value for money is of vital importance in assessing the performance of all EU institutions;C. Whereas Parliament adopted a resolution on 4 April 2001 postponing the decision concerning discharge in respect of the general budget of the European Union for the financial year 1999 Section VI - Part A: Economic and Social Committee(2), following similar postponements in respect of the financial years 1996, 1997 and 1998;D. Whereas the Treaty of Nice changed the description of the members of the Economic and Social Committee (ESC) so that it will in future - if the Treaty is ratified - consist of "representatives of the various economic and social components of organised civil society" (Article 257 of the EC Treaty); for the Committee of the Regions (CoR) it explicitly states that the members must hold a regional or local electoral mandate or be politically accountable to an elected assembly (Article 263 of the EC Treaty);E. Whereas in its resolution of 31 May 2001 on the Treaty of Nice and the future of the European Union(3) (paragraph 24) Parliament applauded the provisions relating to the ESC, "which make it more representative of the various sectors of society" and those relating to the CoR, "the democratic legitimacy of whose members is strengthened";F. Whereas Council Regulation (EC, ECSC, Euratom) No 2673/1999 of 13 December 1999 amending the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities(4) which entered into force on 1 January 2000 stated that the Ombudsman's budget would in future represent an independent section (Section VIII) within the general budget of the European Union;G. Whereas under the terms of Article 22(5) of the Financial Regulation, the Ombudsman is to be treated, for the purposes of the Financial Regulation, as an institution of the Communities;H. Whereas although the Ombudsman is appointed by the European Parliament, he is completely independent in the performance of his duties and he enjoys full budgetary autonomy since 2000 which justifies a discharge decision separate from the one relating to the Secretary-General of the European Parliament;General matters concerning all institutions1. Notes the Court of Auditors' observations (see paragraph 7.3 of the annual report) that the general approach adopted by the institutions to the analysis of budgetary management does not inform readers of the most significant features of expenditure for the year; agrees with the Court that the institutions should provide a more global analysis in the future, focusing on the main trends in expenditure and the major capital items, as well as identifying the key savings and measures of efficiency;2. Endorses the Court's recommendation (paragraph 7.66) that the institutions in Brussels should explore the possibility of setting up a joint structure to take charge of the various technical and financial aspects of construction matters; urges the institutions to pursue their efforts to create a joint structure in Luxembourg;3. Invites all institutions to comply with the recommendations of the Court (paragraph 7.35) to amend the way they set out their budget so as to distinguish between rent, costs of acquisition and other types of expenditure, such as lease payments where there is an option to purchase;4. Recalls the second paragraph of Article 24 of the Financial Regulation which requires each financial controller to draw up an annual report on his work; asks that each of these annual reports in respect of all the institutions be forwarded to Parliament's Committee on Budgetary Control, as soon as possible, so that they may be taken into account in the preparation of the next discharge decision;5. Recalls that Article 24a(4) of the Financial Regulation requires each internal auditor to submit an annual internal report to his institution on his work; asks that these reports be transmitted to Parliament's Committee on Budgetary Control so as to help that Committee in its assessments in the discharge context;6. Notes that the eighth paragraph of Article 24 of the Financial Regulation requires that, as regards financial controllers, "their appointment, their promotion and disciplinary rules or transfer, and any interruption or termination of appointment by whatever procedure shall be the subject of reasoned decisions to be forwarded, for information, to the European Parliament, the Council, the Commission and the Court of Auditors"; insists that all such documentation be sent to the Parliament's Committee on Budgetary Control in the context of its discharge responsibilities;Section II - Council7. Notes the reply from the Chairman of the Permanent Representatives Committee dated 25 January 2002 to the questionnaire sent by the Committee on Budgetary Control on 6 December 2001 and the additional information received subsequently;8. Is grateful for the answers provided by the Council relating to budgetary aspects of the Common Foreign and Security Policy; notes that a substantial part of the Council's budget is now spent on activities in the fields of foreign affairs, security and defence policy and justice and home affairs, and that the expenditure in these areas is not currently subject to the same close scrutiny as the administrative and operational expenditure of the other Institutions;9. Accepts that the European Parliament and the Council have not, in the past, scrutinised the implementation of their respective sections of the budget; considers that in view of the increasingly operational nature of expenditure, financed under the Council's administrative budget, in the fields of foreign affairs, security and defence policy and justice and home affairs, the scope of this arrangement should be clarified with a view to distinguishing traditional administrative expenditure from operations in these new policy areas;Section IV - Court of Justice10. Welcomes the fact that for the first time the balance sheet includes the value of buildings held by the Court of Justice under a lease with an option to purchase;11. Notes with satisfaction the Court of Justice's reply that when the balance sheet for the financial year 2001 is drawn up, the net accounting value will be amended to take account of the over-valuation of the buildings (incorrect calculation of depreciation) pointed out by the Court of Auditors (paragraph 7.13);12. Notes the Court of Auditors' finding (paragraph 7.14) that the reliability of the value of the other tangible fixed assets shown on the balance sheet, i.e. EUR 9,8 million in total, cannot be guaranteed; notes that the Court of Justice addresses this point in its replies;13. Draws attention to an apparent contradiction between the Court of Auditors' statement (paragraph 7.14) that the Court of Justice has still not implemented the new inventory management system or conducted a full physical inventory and the Court of Justice's replies to the annual report for 2000 and to the questionnaire forwarded by the Committee on Budgetary Control;14. Notes that the Court of Justice's replies do, however, refer to inconsistencies between the physical inventory and the data recorded in the new computerised system;15. Invites the Court of Justice in the interest of clarification to submit a full report to the Committee on Budgetary Control by 1 July 2002 setting out the current position with regard to its inventory management system;16. Recalls that in the context of the 1999 discharge procedure it considered the Court of Auditors' Special Report No 5/2000(5) on the Court of Justice's expenditure on buildings (see paragraph 20 of the Special Report) and asked to be informed of the conclusions of the expert appointed jointly with the Luxembourg authorities by the first reading of the 2002 draft budget;17. Notes that according to paragraph 7.67 of the Court of Auditors' annual report these investigations into invoicing irregularities had only just started in June 2001 and that the Court of Justice(6) expects them to be completed during the first half of 2002;18. Asks the Court of Justice to forward the expert's report on invoicing irregularities as soon as it is available to the Committee on Budgetary Control, together with the separate expert's report determining items of expenditure which should not be included in the final statement of account;19. Notes that the Court of Auditors (paragraph 7.27 of the annual report) found five cases where the grounds for claiming exemption from tender procedures were questionable, of which four related to the Court of Justice, and one case (also concerning the Court of Justice) where a procurement need appeared to have been split into several contracts; takes note of the replies of the Court of Justice which justify the procedures followed in all five cases; endorses the recommendation of the Court of Auditors (paragraph 7.30) that "all institutions should apply the same thresholds when deciding whether a proposed procurement of services or supplies falls within the scope of Public Procurement Directives 92/50/EEC and 93/36/EEC";20. Notes that the time required for the Court of Justice to complete its judicial work has increased, as has the backlog of cases pending; calls on the Court of Justice and the Court of Auditors to make more in-depth assessments of the causes of such problems in order to identify in particular exactly what may be attributed to the court procedures provided for in the Treaty, what to administrative problems that can be resolved and what to a lack of staff and facilities;Section V - Court of Auditors21. Notes the report(7) by the independent auditor (KPMG Audit, Luxembourg) on the Court of Auditors' accounts for the financial year 2000;22. Points out that while the Court of Auditors gives a single Statement of Assurance based on the consolidated accounts of all revenue and expenditure of the Community in accordance with Article 248(1) of the Treaty, that Statement of Assurance nevertheless contains remarks concerning the legality and regularity of the transactions carried out by individual institutions (paragraph 7.6); asks the Court in the interests of greater transparency to examine the possibility of issuing a separate Statement of Assurance for each institution in its next annual report;23. Welcomes the addition to Article 248(1) by the Treaty of Nice of a provision to the effect that the Statement of Assurance "may be supplemented by specific assessments for each major area of Community activity";24. Calls on the Court of Auditors to adapt the Statement of Assurance into an instrument enabling the discharge and budgetary authorities to compare and monitor progress in financial management and control over time, preferably in a quantified manner;25. Urges the Court to agree with the Commission on a common methodology for calculating error rates by directorate-general or by category of expenditure; suggests the Court uses data from Member States resulting from obligatory controls in the field of agriculture and the Structural Funds in order to increase the sample; expects the Court to publish a global error rate and error rates by directorate-general or by category of expenditure in the context of the 2001 discharge;26. Welcomes the fact that as regards Parliament's demand for "naming" specific Member States found or suspected to be deficient in protecting the financial interests of the Union, the annual report for 2000 and the Special Reports published during the year already contain references to individual Member States; regrets that the Court(8) does not consider it appropriate to list in an annex to the annual report the individual errors identified in each Member State in an easily readable way;27. Welcomes the priority being given by the Court to improving the presentation of its audit observations in its reports so as to make them more consumer-friendly by the use of more informative headings and more clearly identified recommendations but waits for action on this before making a judgment on its success;Requests made to the Court of Auditors28. Notes that on taking office the Members of the Court, in accordance with their code of conduct, complete a form containing information concerning their financial interests and assets which is forwarded to the President of the Court; takes the view that these declarations, like those of Members of the European Parliament and of the Commission, should be published on the Internet, as requested in paragraph 18 of Parliament's decision of 4 April 2001, concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year: Section IV - Court of Justice, Section V - Court of Auditors, Section VI - Part B - Committee of the Regions(9); invites the Court as recomposed following the new appointments made with effect from 1 January 2002 to take a formal decision on this issue and communicate it in writing to the Committee on Budgetary Control by 1 July 2002;29. Asks the Court to include in its work programme for 2003 a timetable indicating anticipated completion of the Court's special reports;30. Recalls paragraph 19 of its abovementioned decision of 4 April 2001 requesting the Court to extend its auditing activities to the Council, thus enabling Parliament, if appropriate, to make observations on the implementation of that institution's budget in the framework of the discharge procedure;31. Notes with satisfaction that the annual report for 2000 contains remarks concerning the Council (mission expenses, entry of depreciation of buildings in the balance sheet) to which the Council has consented to reply (paragraphs 7.2 and 7.12);Section VI - Economic and Social Committee (ESC)Value for money32. Emphasises that the Parliament has a responsibility to ensure that the European taxpayer is well served and that it has a duty to ensure value for money;33. Points out that in recent years the views of some of the organisations represented in the ESC have been increasingly channelled through the European Parliament;34. Notes that the Social Protocol first referred to in the Maastricht Treaty, and later incorporated into the Social Chapter of the EC Treaty (Article 138) makes provision for the social partners to be consulted in the formulation of policy;35. Points out that the ESC can only be consulted on the formulation of policy and can make recommendations but that the social dialogue by contrast can lead to binding legislation;36. Is concerned on the one hand that the social partners are critical about the lack of resources available to them for the social dialogue and on the other hand notes that in 2000 the ESC's final budget was EUR 80976436; enlargement is expected to bring its annual expenditure up to EUR 99,6 million(10) by 2004 (although some of this includes joint costs with the CoR);37. Points out that this is the first time the Parliament has had the opportunity to assess the value for money of the ESC since the entry into force of the Amsterdam Treaty and since the social dialogue has been set up;38. Recognises that the ESC can act as a forum for interest groups which would not otherwise be able to make their voices heard in the EU context;39. Believes that there is a real question as to the value for money of running both the ESC and the social dialogue;40. Points out that responsibility for nominating Members of the ESC lies with the Member States; urges the Member States to examine carefully their representation within the ESC in the context of the forthcoming renewal of its membership;41. Takes the view that ESC Members must improve their efforts to ensure that information about the ESC's activities reaches the grass roots, e.g. trade unionists in the Member States;42. Urges the ESC to continue its efforts on the path towards modernisation;43. Invites the ESC to redouble its efforts to consult as wide a network as possible of national contacts in order to increase the visibility of the ESC;44. Calls on the Commission to think again about the efficiency and significance of the ESC in the context of the some 300 existing consultative bodies and committees configured around the Commission, so as to avoid overlapping and duplication of effort;OLAF report45. Recalls that in previous years' discharge procedures, Parliament decided to postpone its decision in respect of the ESC for the financial years 1996, 1997, 1998 and 1999 pending clarification of irregularities concerning the payment of Members' travel allowances in 1995 to 1996;46. Draws attention to paragraph 2 of its resolution of 7 October 1998 informing the Economic and Social Committee of the reasons for the postponement of the decision concerning the discharge of the general budget of the European Union for the 1996 financial year - Section VI - Part A - Economic and Social Committee(11) in which Parliament called for the issue to be referred to the Court of Auditors and to UCLAF:(i) to enable the reliability of the new reimbursement system recommended by the Court of Auditors and the conditions for the recovery of incorrectly paid expenditure to be checked; and(ii) to enable the extent of administrative involvement or responsibility to be fully determined as regards the entry into the accounts, the commitment, the authorisation and the payment of expenditure;47. Notes that following Parliament's abovementioned resolution of 7 October 1998:- the Court of Auditors confirmed in its annual report for 1999 that between the end of 1998 and the beginning of 2000 the ESC had gradually implemented the measures recommended in its opinion No 7/98(12) with regard to the reform of its rules and arrangements for the payment of allowances to its Members,- on 30 July 2001 OLAF(13) completed the final report containing its conclusions and recommendations with respect to the reimbursement of the travel expenses of Members of the ESC in 1995 and 1996;48. Regrets, however, that OLAF was unwilling to supply a copy of the final report to the Chairman of the Committee on Budgetary Control;49. Notes that according to its standard practice OLAF delivered its report to the ESC on the understanding that it was the responsibility of the ESC to pass it on to the European Parliament;50. Notes the finding by the OLAF Supervisory Committee (minutes of the Supervisory Committee meeting of 15 and 16 January 2002) that OLAF had not been in a position to handle that case appropriately and that its investigation had been a failure in every respect;51. Endorses the call by the OLAF Supervisory Committee for no-holds-barred disclosure of the reasons for that failure and notes that, to date, no credible explanation has been given as to why:(a) the investigators were evidently prevented by their superiors from sending a questionnaire to all the ESC Members concerned;(b) even the 60 ESC Members most affected were not questioned by OLAF;(c) the ESC Directors-General and Secretaries-General responsible at the time in question were not questioned by OLAF either although it had been alleged that they had covered up and hushed up the travel expenses refund fraud which had been committed for years;(d) the Belgian judicial authorities had not been involved in time: the OLAF investigators knew that the courts would have no option but to take no further action because the matter had become time-barred;52. Requests the OLAF Supervisory Committee to notify the Committee on Budgetary Control of the outcome of its further investigations into this matter; expects disciplinary proceedings to be instituted if suspicions are confirmed that, in this case, there was gross negligence on the part of OLAF's senior management and that the actions of a number of officials called into question their competence as investigators;53. Considers that procedures must be devised to allow Parliament's competent committee to be given access by OLAF to reports directly concerning the discharge procedure; acknowledges the need for such information to be dealt with on a confidential basis where judicial or analogous investigations are still pending; invites OLAF to submit proposals for the sharing of such information in future cases, subject if necessary to appropriate safeguards;54. Commends the current Chairman and Secretary-General of the ESC for their willingness to provide a copy of the OLAF report, albeit on a confidential basis, and all other documentation requested by the Chairman of the Committee on Budgetary Control and the rapporteur;55. Regrets that the OLAF report has been so long delayed and that its late arrival now obviates implementation of its recommendations either for the recovery of further sums from its Members or for disciplinary proceedings against officials;56. Notes that the Belgian judicial authorities decided in August 2001 to file the matter without further action on the ground inter alia that the facts disclosed were now so old as to be time-barred under the Belgian statute of limitations;57. Notes serious worries in the report, such as OLAF's failure to interview in their capacity as authorising officers the Secretaries-General of the ESC in office at the time of the events in question and immediately thereafter; regrets that as regards its substantive findings, the report does not enable the extent of administrative responsibility to be fully determined;58. Points out that it would have been open to the ESC itself to refer the matter to UCLAF or the Belgian judicial authorities when it was first informed of the results of its Financial Controller's inquiries in 1996 but that it did not do so;59. Regrets that so much time was allowed to pass and the apparent lack of any real effort on the part of those in positions of responsibility at the ESC at the relevant time to take early remedial action despite clear knowledge of the seriousness of the irregularities affecting the reimbursement of travel expenses in 1995 to 1996;60. Regrets that OLAF was impeded in the conduct of its inquiries by the reluctance of certain airlines to confirm that specific journeys claimed for by ESC Members had actually been made; believes that it is not acceptable for OLAF's legitimate inquiries to be thwarted in this way; invites OLAF to submit proposals for dealing with such situations more vigorously should they arise in the future;61. Recognises that the Members of the ESC receive no remuneration from that institution for their activities on its behalf other than the reimbursement of travel and subsistence expenses;62. Notes as regards the financial year 2000 and the period to date that the ESC has embarked on a substantial programme of modernisation(14) comprising:- reorganisation of its decision-making bodies including a reduction in the number of Bureau Members;- increasing the number of administrative checks on the reimbursement of Members' expenses;- generalised payments by bank transfer;- preparatory work on the drafting of a Members' statute;expects the ESC to continue to pursue the same course of action over the coming years;63. Notes that the ESC failed to make every effort to limit the loss to the taxpayer or make good that loss as far as possible; points out in this connection that:(a) right from the outset, given that there had been fraud over many years, the ESC's estimate of the loss was far too low and, for 1995 and 1996 alone, an amount of EUR 830185,77 ought to have been claimed back,(b) only EUR 167432,39 was actually repaid and the ESC has evidently dispensed with recovering the remainder;Section VII - Committee of the Regions (CoR)64. Notes from the Committee of the Regions' replies to the Court of Auditors' annual report (paragraph 7.22) that the CoR is often unable to use the results of tenders organised by other institutions either for official reasons or because they do not take account of the Committee's specific needs;65. Calls upon the larger institutions in the interests of economy and efficiency to make greater use of inter-institutional calls for tender and in the preparatory stages thereof to ensure whenever possible that due account is taken of the specific needs of the smaller institutions; invites all the institutions to examine the feasibility of using other institutions' tender procedures on the basis of "mutual recognition";66. Notes that as from 1 January 2000 the Common Organisational Structure with the ESC was replaced by a cooperation agreement between the two committees which maintains joint operations in the majority of departments but establishes autonomy in the finance and staff departments; asks the CoR to submit a report evaluating the budgetary advantage of maintaining separate finance and staff departments for the two committees to the Committee on Budgetary Control and to the Committee on Budgets by 1 July 2002;Buildings policy (ESC and CoR)67. Notes that on 15 December 2000 the ESC and the CoR signed contracts each conferring a 27-year lease with an option to purchase the Belliard and Montoyer buildings respectively;68. Welcomes the reply to paragraph 7.33 by the ESC and the CoR that the capital value of the Montoyer and Belliard buildings will be included in their balance sheets for 2001, together with the advance of EUR 26 million already paid;69. Recalls the conclusion of the Court of Auditors (paragraph 7.68) that "the committees (ESC and CoR) when renewing and renegotiating the contract concerning the Belliard building formerly occupied by the European Parliament found themselves in a difficult position as a result of an obligation placed upon them by the Parliament, i.e. that of taking over this building, for which the Parliament had signed a lease running until 2007";70. Recalls that in paragraph 9 of its abovementioned resolution of 4 April 2001 postponing the 1999 discharge for the ESC, Parliament undertook "to examine the conditions of this agreement in next year's discharge procedure";71. Notes that the essential features of the overall arrangement were as follows:- Parliament was released from its obligation to continue to rent the Belliard building until 2007;- the owners would reimburse Parliament's rent payment in respect of the period 1 January to 31 March 2001;- the two committees would reimburse Parliament's rent payments during 2000;- Parliament would be released from its obligation to return the building to its original state on termination of its lease;- the two committees would, in late 2003 or early 2004, occupy a building suitable for their needs with modern technical facilities and meeting high ecological standards;- the terms entailed an advance payment of EUR 26 million intended to finance the specific needs of the two committees in a building fully renovated by the owners and an indexed yearly payment of EUR 8,28 million (reduced to EUR 6709288 for the period of the renovation work);- the committees would have the option to purchase the freehold for EUR 1;72. Recalls that by letter of 17 October 2000 the Chairman and rapporteur of the Committee on Budgets informed the ESC and the CoR that the signature of the contract was in line with the principles set by Parliament on 28 March 2000 when it approved the carry-over of EUR 26 million intended to finance the specific functional requirements of the two committees; the Committee on Budgets therefore had no objection to the two committees signing 27-year lease contracts for the Belliard and Montoyer buildings;73. Draws attention, however, to the remark by the Court of Auditors [paragraph 7.27(c)] that the rental contract also covered refurbishment work which was not put out to tender; notes that the two committees' replies do not address this point;74. Observes that the two committees responded to the Court of Auditors' suggestion (paragraph 7.68) that the contract should be renegotiated forthwith to provide the option of an early repayment under economically reasonable conditions; notes, however, that the owners were unwilling to offer acceptable terms and that the two committees had therefore suspended negotiations;75. Points out that while the contracts signed on 15 December 2000 have the advantage of providing the two committees with up-to-date accommodation suitable for their needs and which they will ultimately own outright, and removing from Parliament's accounts the budgetary burden of a building which was no longer required after the opening of the D3 (Spinelli building), the Belliard building will have been unoccupied for some six years but with rent still being paid from the Community budget from September 1997 to late 2003 or early 2004;76. Observes moreover that the move to the Belliard building will generate further financial consequences, namely:- the cost of removals from the ESC's and the CoR's current premises in the Ravenstein building;- the cost of restoring the Ravenstein building prior to handing it back to the owners after 40 years occupation;- the additional posts in the committees' establishment plans required to manage the Belliard project;77. Notes that as a consequence of the ESC's takeover of the Belliard building, the owners have avoided a situation in which they would in 2007 have recovered possession of an obsolete building with some asbestos contamination(15) and therefore requiring full renovation at their sole expense in order to be made suitable for re-letting;78. Endorses the recommendation by the Court of Auditors (paragraph 7.66), broadly welcomed by the institutions in their replies, for the setting-up of a joint structure to take charge of the technical and financial aspects of construction matters for the EU institutions in Brussels and Luxembourg;Section VIII - Ombudsman79. Recalls that in paragraph 41 of its decision of 4 April 2001 concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year - Section I - European Parliament/Ombudsman (Annex)(16) Parliament pointed out the need to avoid the cancellation of a significant part of the appropriations available to the Ombudsman;80. Notes that in the Ombudsman's implementation of the 2000 budget the proportion of initial appropriations cancelled was 17,52 % (1999: 14,46 %; 1998: 8,58 %), representing an upward trend; repeats its request to the Ombudsman to improve the take-up of the funds placed at his disposal by the budgetary authority;Discharge decisions81. Grants discharge to the Secretary-General of the Economic and Social Committee in respect of the implementation of its budget for the financial years 1996 and 1997;82. Grants discharge to the Secretary-General of the Economic and Social Committee in respect of the implementation of its budget for the financial years 1998 and 1999;83. Grants discharge to the Registrar of the Court of Justice, to the Secretaries-General of the Court of Auditors, the Economic and Social Committee and the Committee of the Regions and to the Ombudsman in respect of the implementation of their budgets for the financial year 2000;84. Instructs its President to forward this decision to the Council, the Commission, the Court of Justice, the Court of Auditors, the Economic and Social Committee, the Committee of the Regions and to the Ombudsman and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 359, 15.12.2001.(2) OJ C 21 E, 24.1.2002, p. 236.(3) OJ C 47 E, 21.2.2002, p. 108.(4) OJ L 326, 18.12.1999, p. 1.(5) OJ C 109, 14.4.2000.(6) Replies to the questionnaire, paragraph 4.3.(7) OJ C 312, 7.11.2001.(8) Replies to questionnaire, paragraph 6.1.(9) OJ L 160, 15.6.2001, p. 38.(10) ESC report to the budgetary authorities, October 2001.(11) OJ C 328, 26.10.1998, p. 115.(12) Opinion No 7/98 on the effectiveness of the methods of recovery applied by the ESC and on the new system introduced in the ESC for the administration and reimbursement of travel expenses.(13) The investigative unit which replaced UCLAF with effect from 1 July 1999 (http://europa.eu.int/comm/dgs/olaf/mission/en.htm).(14) "The ESC on the road to modernisation", October 2000.(15) ESC/CoR progress reports to the Committee on budgets, 6.10.2000 and 14.6.2001.(16) OJ L 160, 15.6.2001, p. 25.